        Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 1 of 9
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                              UNITED STATES DISTRICT COURT                                September 16, 2019
                               SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                 CORPUS CHRISTI DIVISION

Matthew Roppolo                                 §
                                                §
                                                §
v.                                              §       CIVIL ACTION NO. 2:19cv262
                                                §
Medical Director Lannette                       §
Linthicum et al                                 §

                               ORDER FOR CONFERENCE
                                         AND
                          DISCLOSURE OF INTERESTED PARTIES

     1. Counsel for each party or pro se party shall appear for an initial pretrial and scheduling
        conference before:

                       United States District Judge Nelva Gonzales Ramos
                              on December 12, 2019 at 9:00 a.m.,
                              in the Third Floor Courtroom (310)
                               United States District Courthouse
                                   1133 North Shoreline Blvd.
                                  Corpus Christi, Texas 78401

     2. Counsel for each party shall file with the clerk within fifteen (15) days of the receipt of this
        Order, a certificate listing all persons, associations of persons, firms, partnerships,
        corporations, affiliates, parent corporations, or other entities that are financially interested
        in the outcome of this litigation. If a group can be specified by a general description,
        individual listing is not necessary. Underline the name of each corporation whose
        securities are publicly traded. If new parties are added or if additional persons or entities
        who are financially interested in the outcome of the litigation are identified at any time
        during the pendency of this litigation, then each counsel shall promptly file an amended
        certificate with the clerk.

     3. FED. R. CIV. P. 4(m) requires defendant(s) to be served within 90 days after the filing of
        the complaint. Failure of plaintiff(s) to file proof of service within 90 days after the filing
        of the complaint may result in dismissal of this action by the Court on its own initiative.

     4. After the parties meet as required by Fed. R. Civ. P. 26(f), counsel shall prepare and file
        not less than fourteen (14) days before the Initial Pretrial Conference a joint report of
        meeting and joint discovery/case management plan containing the information required on
        the attached form (Instructions for Preparation of the Joint Report of the Meeting and Joint
        Discovery/Case Management Plan).
  Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 2 of 9



5. The Court will enter a Scheduling Order and may rule on any pending motions at or before
   the Initial Pretrial Conference. See LOCAL RULE 7 regarding motion practice and
   submission dates. The attached Proposed Scheduling Order is a suggestion of dates sent
   by the Court for review by the parties; nevertheless, counsel must be prepared to justify
   any departures from the deadlines of the Proposed Scheduling Order.

6. Pro Se Litigants are equally bound by the requirements imposed upon counsel in this Order.

7. Counsel who file(s) or remove(s) an action must serve a copy of this Order for Conference
   and Disclosure of Interested Parties and its attachments with the summons and complaint
   or with the notice of removal.

8. Attendance by an attorney who has authority to bind the party is required at the Initial
   Pretrial Conference.

9. Counsel shall discuss with their clients and each other whether alternative dispute
   resolution is appropriate and at the Pretrial Conference shall advise the Court of the results
   of their discussions.

10. In order to promote electronic access to case files while also protecting personal privacy
    and other legitimate interests, all parties must comply with General Order 2003-4 of this
    Court by refraining from including, or redacting where inclusion is necessary, the
    following personal identifiers from all pleadings filed with the Court, including exhibits
    thereto, whether filed electronically or in paper form, unless otherwise ordered by the
    Court:

       a. Social Security Numbers. If an individual’s social security number must be
          included in a pleading, only the last four digits of that number should be used.
       b. Names of minor children. If the involvement of a minor must be mentioned, only
          the initials of that child should be used.
       c. Dates of birth. If an individual’s date of birth must be included in a pleading, only
          the year should be used.
       d. Financial account numbers. If financial account numbers are relevant, only the last
          four digits of these numbers should be used.

   General Order 2003-4 does not apply to social security and financial account numbers in
   Bankruptcy Court filings, and does not apply to any cases brought pursuant to Section
   205(g) of the Social Security Act, 42 U.S.C. § 405(g).

11. Failure to comply with this Order may result in sanctions, including dismissal of the action,
    entry of a default judgment, and/or assessment of fees and costs.

                                                                 By Order of the Court
      Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 3 of 9



                               Instructions for Preparation of the
            Joint Report of the Meeting and Joint Discovery/Case Management Plan
                           Under Federal Rule of Civil Procedure 26

FED. R. CIV. P. 26 is applicable in this district and division. This Rule provides for required
disclosures and discovery planning. The parties are ordered to familiarize themselves with Rule
26 and to prepare a report of their meeting and a case management plan as required by the Rule.

Please restate the following instructions when providing the requested information.

1.     State when the Rule 26 Conference of the parties was held and identify the counsel who
       attended for each party.

2.     List any cases related to the present action that are pending in any state or federal court,
       with the style, case number, court, and a brief description of the case.

3.     Briefly describe the pertinent facts and legal theories upon which the present action is
       based.

4.     Specify the allegation of federal jurisdiction. Indicate whether the parties agree or disagree
       to the allegation. If the parties disagree, indicate the nature of the disagreement.

5.     List any additional parties who may be included, when they can be added, and which party
       desires to bring them into the litigation. In diversity jurisdiction cases, this item is intended
       to trigger the disclosure requirement of TEX. CIV. PRAC. & REM. CODE § 33.004(d)
       (effective September 1, 2011) and TEX. R. CIV. P. 194.2(b).

6.     List any anticipated interventions.

7.     If this is a class action, describe any issues regarding certification of the class.

8.     State whether each party represents that it has made the initial disclosures required by
       Rule 26(a). If not, describe the arrangements that have been made to complete the
       disclosures.

9.     Describe the proposed discovery plan the parties have agreed upon, including:

       A.       Responses to all the matters raised in Rule 26(f).

       B.       When and to whom Plaintiff(s) anticipate(s) sending interrogatories.

       C.       When and to whom Defendant(s) anticipate(s) sending interrogatories.

       D.       When and from whom Plaintiff(s) anticipate(s) taking oral depositions.

       E.       When and from whom Defendant(s) anticipate(s) taking oral depositions.
      Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 4 of 9



      F.     When Plaintiff(s) (or the party with the burden of proof on an issue) will be
             able to designate experts and provide the reports required by Rule 26(a)(2)(B),
             and when the opposing party will be able to designate responsive experts and
             provide their reports.

      G.     List expert depositions Plaintiff(s) (or the party or parties with the burden of proof
             on an issue) anticipate(s) taking and their anticipated completion date.

      H.     List expert depositions the opposing party or parties anticipate(s) taking and their
             anticipated completion date.

10.   If the parties do not agree on a part of the discovery plan, describe the separate views and
      proposals of each party.

11.   Specify the discovery, beyond initial disclosures, that has been undertaken to date.

12.   State the date the planned discovery can reasonably be completed.

13.   Describe the possibilities for a prompt settlement or resolution of the case that were
      discussed in the Rule 26 Conference, including the suitability of this case for mediation or
      other alternative dispute resolution. Include the anticipated date for the provision of a
      settlement demand by any party seeking affirmative relief.

14.   If all parties consent, a Federal Magistrate Judge may hear both jury and non-jury trials.
      Indicate whether or not all parties consent to a trial before a Magistrate Judge. (YES/NO)

15.   State whether a jury demand has been made, and if so, whether it was made on time.

16.   Specify the combined total number of hours it will take both parties to present the evidence
      in this case.

17.   List pending motions that could be ruled on at the Initial Pretrial Conference.

18.   List other pending motions.

19.   Indicate other matters peculiar to this case—including discovery—that deserve the special
      attention of the Court at the Initial Pretrial Conference.

20.   Certify that all parties have filed Certificates of Interested Parties—as directed in the Order
      of Conference and Disclosure of Interested Parties—listing the date of filing for the
      originals and any amendments to the Certificates.
      Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 5 of 9



21.    List the names, bar numbers, addresses, telephone numbers, facsimile numbers, and
       electronic mail addresses of all counsel and pro se parties.


By each of our signatures below, Counsel represent that each understands that the Court will rely
on these representations in entering its Scheduling Order.



Counsel for Plaintiff(s)                    Date




Counsel for Defendant(s)                    Date
     Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 6 of 9



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION
___________________________________
                                    §
Matthew Roppolo                     §
                                    §
v.                                  §                 CIVIL ACTION NO. 2:19CV262
                                    §
Medical Director Lannette           §
Linthicum, et al                    §
___________________________________ §


                        PROPOSED SCHEDULING ORDER

   1. JURY SELECTION/TRIAL (ETT: days) is set for September 14, 2020 at 8:30
      a.m. before United States District Judge Nelva Gonzales Ramos at the United States
      District Courthouse, Third Floor Courtroom (310), 1133 N. Shoreline Blvd., Corpus
      Christi, Texas. If the parties are prepared for trial before this date, a Joint Motion
      and Proposed Order indicating that the case is ready for trial and requesting an
      earlier date may be filed with the Court. See below for information regarding usage
      of courtroom technology equipment.
   2. The deadline for JOINDER OF PARTIES AND AMENDMENT OF
      PLEADINGS is March 2, 2020. This provision does not relieve the parties from
      the requirement of obtaining leave to file the pleading or add parties whenever
      required by the Federal Rules of Civil Procedure (e.g., FED. R. CIV. P. 15(a)(2)).
   3. DESIGNATION OF EXPERTS BY PLAINTIFFS must take place on or before
      March 2, 2020. DESIGNATION OF EXPERTS BY DEFENDANTS must take
      place on or before April 1, 2020. Written reports by experts under
      FED. R. CIV. P. 26(a)(2)(B) are due at the time of designation of each expert. Parties
      are ordered to file only a list of proposed witnesses with the Court pursuant to FED.
      R. CIV. P. 26, but NOT reports or other discovery materials.
   4. A DEMAND LETTER must be presented to Defendant(s) no later than March 16,
      2020 and a RESPONSE is due thirty (30) days after receipt of the demand letter.
      The parties shall not file the demand or response with the Court; however, a
      STATEMENT OF INTENT REGARDING MEDIATION must be filed with the
      Court on May 1, 2020.
   5. DISCOVERY shall end on May 1, 2020.
   6. A STATUS CONFERENCE will be held on June 10, 2020 at 9:00 a.m. The
      Parties should be prepared to discuss discovery, any pending motions, any
      additional motions anticipated by the parties, the possibility of settlement, and
      mediation.
  Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 7 of 9



7. Except for good cause, the deadline for filing all DISPOSITIVE AND DAUBERT
   MOTIONS is on June 1, 2020. Pursuant to Local Rule 7.4, failure to respond by
   the submission date provided by Local Rule or as modified by the Court will be
   considered by the Court as if the motion is unopposed, and the motion may be
   granted.
8. The parties’ JOINT PRETRIAL ORDER, together with WITNESS LISTS,
   EXHIBIT LISTS, MOTIONS IN LIMINE, and DESIGNATION OF
   DEPOSITION EXCERPTS FOR WITNESSES BEING CALLED BY
   DEPOSITION shall be filed no later than August 21, 2020. Plaintiff(s) will be
   responsible for the filing of a Joint Pretrial Order, executed by the attorney-in-
   charge for each party, and conforming fully with the form set out in Appendix B of
   the Local Rules of the Southern District of Texas. This satisfies the requirements
   of FED. R. CIV. P. 26(a)(3). Plaintiff(s) shall allow all parties at least fifteen (15)
   business days for review and contribution. In the event of any failure to cooperate
   in signing the Joint Pretrial Order, a party may file, by the Joint Pretrial Order
   deadline, a motion for leave to file a Joint Pretrial Order without the signature of all
   counsel, showing good cause. Differences of the parties with respect to any matter
   relevant to a pretrial order will be set forth in the Joint Pretrial Order at the ap-
   propriate place. Willful or indifferent failure to submit a well-prepared Joint Pretrial
   Order in a timely fashion or to respond to its completion is cause for dismissal in
   the case of Plaintiff, or in the case of Defendant, is cause for default.
9. DISPUTES REGARDING MATTERS ACCOMPANYING JOINT
    PRETRIAL ORDER. Parties are ordered to confer regarding the substance of
    motions in limine, exhibit and witness lists, deposition excerpts, and any other
    documents submitted with the Joint Pretrial Order to resolve matters on which the
    parties can agree so that the Court’s attention is directed only to specific matters in
    genuine dispute. Parties are ordered to file with the Court a notice identifying any
    remaining objections to those documents no later than August 28, 2020.
10. FINAL PRETRIAL CONFERENCE is set for September 3, 2020 at 9:00 a.m.
    before United States District Judge Nelva Gonzales Ramos at the United States
    District Court, Third Floor Courtroom (310), 1133 N. Shoreline Blvd., Corpus
    Christi, Texas. The attorney-in-charge for each party is required to be present.
11. MOTION PRACTICE. All pleadings, motions, briefs, memoranda, and requests
    for affirmative relief will be directed to the Court in pleading form, not
    correspondence form, through the United States District Clerk in Corpus Christi,
    Texas:
                            United States District Clerk
                              Corpus Christi Division
                            Southern District of Texas
                              1133 N. Shoreline Blvd.
                             Corpus Christi, TX 78401
  Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 8 of 9



   a. You are requested NOT to use the informality of letter briefs, letters citing
      authorities, or letters requesting continuances or other affirmative relief.
      Additionally, do not copy the Court on letters between the parties.
   b. Local Rule 7 provides rules and deadlines for pre-trial motions. Counsel must
      familiarize themselves with this rule.
   c. Certificates of conference are required on most pre-trial motions.
   d. Failure to respond within the deadline may result in the granting of the relief
      requested.
   e. In addition to the provisions of Local Rule 7, this Court ORDERS that legal
      memoranda, including motions and responses, greater in length than twenty-five
      (25) pages shall NOT be filed without leave of Court. Page limits may not be
      circumvented by filing multiple separate motions seeking the same or similar
      relief, font less than 12-point (13-point font or larger is preferred), margins less
      than one inch, line spacing less than double (with the exception of appropriate
      block indents and footnotes), or excessive use of footnotes. If deposition
      testimony is attached as an exhibit, it shall be submitted in the condensed or
      mini-script format, i.e., four pages to one page.
   f. Replies in support of motions of no more than ten (10) pages may be filed with
      this Court without first obtaining leave of Court. However, the Court may in its
      discretion rule on a motion without awaiting any reply. Any party planning to
      file a reply should file a notice of intention along with the date by which the
      reply will be filed so that the Court may schedule its workload accordingly.
   g. Any additional memoranda (such as sur-replies) are not permitted without leave
      of Court and may not exceed five (5) pages absent specific relief from the page
      limitation.
12. PREMOTION CONFERENCE REQUIREMENT FOR DISCOVERY MOTIONS.
    Any party wishing to make any discovery motions must arrange for a premotion conference
    with the Court before the preparation and submission of any motion papers. That includes
    a motion to compel, to quash, for protection, or for sanctions. Email Mrs. Cortez at
    Brandy_Cortez@txs.uscourts.gov to arrange for a premotion conference. Notify your
    adversary of the date and time for the conference. Failure to comply with the premotion
    conference requirement may result in the Court striking the motion without notice.
13. IT EQUIPMENT. The courtroom is equipped with computer technology for
    displaying images on a large screen and on monitors for the judge, jury, and witness.
    However, it is essential that attorneys who plan to use that equipment know in
    advance how the equipment works and which type of attorney equipment is
    compatible with the system. Attorneys must arrange with the Case Manager at least
    one day in advance of the use of the equipment for hearing or for trial to familiarize
    themselves with the system. As technology is always changing, attorneys should
Case 2:19-cv-00262 Document 2 Filed on 09/16/19 in TXSD Page 9 of 9



check with the Case Manager each time use is requested. Failure to do so will not
be permitted to delay the proceedings or the Court’s docket.
